Citation Nr: 9920100	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to an increased rating for residuals of a 
back injury, status post laminectomy for herniated nucleus 
pulposus times two with incomplete right foot drop, currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

4.  Whether an August 18, 1970, RO rating decision which 
established a 10 percent rating for inactive minimal chronic 
pulmonary tuberculosis with postoperative residuals, superior 
segmental resection, right lower lobe and pleural scarring, 
right base, was clearly and unmistakably erroneous.






ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 and from March 1972 to May 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
20 percent for residuals of a back injury, status post 
laminectomy at L4-L5 and L5-S1 for herniated nucleus 
pulposus, times two; denied service connection for a nervous 
condition; and which denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.  
A February 1995 rating decision granted an increased rating 
of 40 percent for the veteran's back disability, however as 
that increase does not represent a grant of substantially 
full benefits sought on appeal, the claim remains before the 
Board.

This claim was previously before the Board and was the 
subject of an April 1997 remand, which sought to obtain 
additional evidence, to schedule the veteran for a VA 
examination, and to schedule the veteran for a hearing.  The 
development has been completed and this claim is again before 
the Board.  The remand also raised questions regarding the 
effective date for the establishment of the 40 percent rating 
for the veteran's back disability.  Upon remand, an earlier 
effective date of October 1, 1992, was established for the 
grant of a 40 percent rating for the veteran's back 
disability.  However, as that rating does not constitute a 
grant of full benefits sought on appeal, the issue of 
entitlement to a rating greater than 40 percent for the back 
disability remains on appeal.

The veteran's claim that an August 18, 1970, RO rating 
decision which established a 10 percent rating for inactive 
minimal chronic pulmonary tuberculosis with postoperative 
residuals, superior segmental resection, right lower lobe and 
pleural scarring, right base, was clearly and unmistakably 
erroneous is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any nervous condition while in service, that any 
psychosis manifested with one year of his separation from 
service in January 1967, or that any current nervous 
condition is etiologically related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

2.  The veteran's intervertebral disc syndrome is productive 
of symptomatology which is no more than severe, with 
recurring attacks with little intermittent relief, and there 
is no evidence of any ankylosis or vertebral fracture.

3.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a nervous condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).

2.  The criteria for entitlement to an increased rating, 
greater than 40 percent, for residuals of a back injury, 
status post laminectomy for herniated nucleus pulposus times 
two with incomplete right foot drop, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5285-5295 (1998).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a nervous 
condition.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a nervous condition during 
service, or whether any psychosis manifested to a compensable 
degree within one year following the veteran's separation 
from service in January 1967; (2) whether he currently has a 
nervous condition; and if so, (3) whether any current nervous 
condition is etiologically related to his service, or whether 
any current nervous condition is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
a period of active duty service of 90 days or more.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Psychoses are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  The Board notes that the veteran's 
period of active duty from March 1972 to May 1972 was less 
than 90 days in duration, and thus, the presumption of 
service connection and the one year presumption for the 
manifestation of a psychosis to a compensable degree would 
not apply to that period of active duty.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any nervous 
condition while on active duty.  The Board notes that the 
veteran's October 1966 separation examination found his 
psychiatric examination to be normal.  A September 1971 
service examination found the veteran's psychiatric 
examination to be normal.  An August 1978 service examination 
found the veteran's psychiatric examination to be normal.  A 
June 1982 service examination found the veteran's psychiatric 
examination to be normal.  A June 1986 service examination 
found his psychiatric examination to be normal.  A September 
1990 service medical examination found his psychiatric 
examination to be normal.  In the accompanying report of 
medical history the veteran indicated that he did not have, 
nor had he ever had, any depression or excessive worry, or 
nervous trouble of any sort.  Furthermore, the veteran's May 
1993 medical board report does not note any nervous 
condition.

There is no evidence of record within one year of the 
veteran's January 1967 separation from service which shows 
that he complained of or was treated for any mental disorder.

The Board notes that the medical evidence shows that the 
veteran is currently evaluated with a history of depressive 
disorder, not otherwise specified; that diagnosis is shown by 
the evidence to be due to family problems, financial 
problems, and life circumstances.  In fact, an August 1996 
medical report specifically notes that the diagnosis was 
provided only by history and that the veteran was not at that 
time depressed.

While the veteran's records do provide this diagnosis of 
depression, usually by history, and some other evidence shows 
a diagnosis of dysthymic disorder, a January 1993 VA mental 
disorders examination found that the veteran was primarily 
impaired because of a back problem, and that while he 
appeared mildly depressed, his symptoms did not appear to be 
of the severity which would warrant a psychiatric diagnosis.

The Board notes that there appears to be differing opinions 
of record as to whether the veteran's symptomatology is of 
the severity which would warrant a psychiatric diagnosis.  
However, the Board is unable to find any evidence of record 
which demonstrates that any current nervous condition is 
related in any way to service, or is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  Specifically, the Board notes that there is no 
evidence which relates any current nervous condition to the 
veteran's service-connected back condition or impotence.  In 
fact, a March 1996 medical report from a service department 
facility notes that the veteran's impotence was mostly due to 
back pain, and was resolved.  The evidence consistently shows 
that any current nervous condition is the result of family 
and financial difficulties.

As there is no competent medical evidence showing that the 
veteran had a nervous condition while on active duty, no 
competent medical evidence showing that any psychosis 
manifested to a compensable degree within one year following 
the veteran's separation from service in January 1967, and no 
competent medical evidence showing that any current nervous 
condition is etiologically related to service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

The veteran has alleged that his nervous condition is due to 
his service-connected back condition and his impotence, which 
has been service-connected as proximately due to or the 
result of his back condition.  The Board notes that a 
claimant would not meet the burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any competent medical evidence that any current 
nervous condition is proximately due to or the result of the 
veteran's service-connected back disability or impotence.  In 
the absence of competent medical evidence establishing this 
relationship, the veteran's lay assertions of relationship do 
not constitute a well grounded claim.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the December 1994 statement of the case, the February 1995 
supplemental statement of the case, the April 1998 
supplemental statement of the case, and in the above 
discussion.  Specifically, the veteran is informed that in 
order to advance a well grounded claim he would need to 
provide competent medical evidence showing that a nervous 
condition was incurred in or aggravated by his service, that 
a psychosis manifested to a compensable degree within one 
year following his separation from service in January 1967, 
or that any current nervous condition is etiologically 
related to his service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


II.  Entitlement to an increased rating for residuals of a 
back injury, status post laminectomy for herniated nucleus 
pulposus times two with incomplete right foot drop, currently 
evaluated as 40 percent disabling.

The veteran contends that his back disability is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The veteran established service connection for the residuals 
of a back injury, status post hemilaminectomy at L4 and L5 
for herniated nucleus pulposus by means of an October 1992 
rating decision, which assigned a 10 percent disability 
rating.  A February 1992 rating decision assigned a 20 
percent rating following a period of temporary total rating 
by reason of hospitalization, effective October 1, 1992.  
That rating decision is the subject of this appeal.  A 
February 1995 rating decision granted an increased rating of 
40 percent for the veteran's back disability, effective 
September 7, 1993.  The veteran's claim was previously before 
the Board and was remanded by means of an April 1997 remand, 
which requested development of the evidence.  A May 1998 
rating decision established an earlier effective date of 
October 1, 1992, for the grant of the increased rating of 40 
percent for the back disability.  However, as those rating 
decisions, occurring during the pendency of the appeal, do 
not constitute a grant of substantially all benefits sought 
on appeal, the issue of entitlement to an increased rating, 
greater than 40 percent, for a back disability remains on 
appeal before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's back disability is evaluated 
pursuant to the criteria found in Diagnostic Code 5293 of the 
Schedule, which provides criteria for the evaluation of 
intervertebral disc syndrome  38 C.F.R. § 4.71a (1998).  
Under those criteria, a rating of 40 percent is warranted 
where the evidence shows severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A rating of 
60 percent is warranted where the evidence shows pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
(1998).

The terms "mild," "moderate," "severe," and 
"pronounced" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

A rating greater than 40 percent would also be available for 
a back disability where the evidence showed residuals of a 
vertebral fracture without cord involvement, with abnormal 
mobility requiring a neck brace (jury mast) (Diagnostic Code 
5285); complete bony fixation (ankylosis) of the spine at a 
favorable angle (Diagnostic Code 5286); or unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  
38 C.F.R. § 4.71a (1998).

An August 1995 VA medical report notes that the veteran 
complained of chronic low back pain with radiation into the 
right thigh.  The examiner found decreased range of back 
motion and decreased motor and sensory signs in the right L5 
distribution.  The examiner diagnosed chronic low back pain 
which was felt to be stable.  The veteran was prescribed 
medication and asked to return in six months.

A February 1996 VA medical report notes that the veteran 
complained of chronic low back pain with radiation to the 
right thigh.  The physical examination found decreased range 
of back motion and decreased motor and sensory signs in the 
right L5 distribution.  The examiner provided an impression 
of chronic pain, which was felt to be stable.  The veteran 
was wearing a right foot brace.

A March 1996 VA medical report notes that the veteran stated 
that his impotence was mostly secondary to back pain and was 
now resolved.

A June 1997 VA spine examination, the most recent evaluation 
of the veteran's back disability, noted that the veteran was 
unemployed.  The report notes that the veteran underwent 
surgeries in 1989 and 1992.  After the second surgery, he 
experienced a partial right foot drop and constant low back 
pain.  He occasionally dribbled urine or feces.  He also 
stated that he had cramps in the right upper and lower 
extremity which locked up the extremity.  He wore a 
polypropylene drop foot brace on the right foot.  Physical 
examination found the veteran a well-developed, well-
nourished 53-year old male.  Without the brace, the veteran 
ambulated with a normal gait without a dropped foot.  The 
veteran stood erect with a level pelvis and no scoliosis.  
His range of lumbar spine motion was to 50 degrees of 
flexion, to 20 degrees of extension, and to 20 degrees of 
right and left lateral bending.  The examiner noted that 
normal flexion was to 60 degrees of flexion, to 25 degrees of 
extension, and to 25 degrees of lateral bending.  The veteran 
was tender over L5 at the scar.  Straight leg raising on the 
right caused back pain at 75 degrees.  Straight leg raising 
on the left caused back pain at 90 degrees.  This was 
considered a negative response.  Neurologic examination found 
deep tendon reflexes were active and equal in the knees and 
ankles bilaterally.  The veteran could ambulate on his heels 
and toes.  He had some weakness of dorsiflexion in the right 
great toe and had diminished sensation on the dorsum of the 
right foot.  He had no atrophy in the leg.  The circumference 
of the legs was equal.  X-rays of the lumbar spine revealed 
narrowing of the L4-L5 and L5-S1 discs with osteophyte 
formation and subchondral sclerosis characteristic of 
degenerative joint disease.  The right lamina of L4 had been 
surgically removed.  The examiner provided an impression of 
status post L4-L5 diskectomy and L4 right sided laminectomy.  
The examiner reviewed the claims folder.  He provided an 
opinion that he believed that the veteran was capable of 
performing light work which did not involve lifting more than 
30 pounds or standing longer than 50 percent of the work day.  
The examiner further stated that the veteran did not have 
foot drop at the examination and probably did not need the 
brace which he was wearing.

The Board notes that the record does not reveal any evidence 
that the veteran has any vertebral fractures or ankylosis of 
the spine, or of the lumbar spine.  Furthermore, the Board 
finds that the veteran's back disability is productive of no 
more than severe intervertebral disc syndrome with recurring 
attacks with little intermittent relief.  The evidence does 
show that the veteran has neurologic symptoms resulting from 
his back disability, notably sensory and motor signs in the 
L5 distribution.  He has also complained of radiating pain in 
the right thigh.  However, the evidence does not show that 
those symptoms are of the severity or the persistence 
envisioned by the criteria for a rating of 60 percent.  While 
the veteran was diagnosed with partial right foot drop 
following a surgery in 1992, the evidence does not show that 
the veteran currently has a right foot drop.  Although he was 
wearing a brace at the June 1997 VA examination, the examiner 
opined that the brace was unnecessary.  The Board has 
evaluated the medical evidence of record, but the evidence 
simply does not show intervertebral disc syndrome of the 
severity which the Board would find to be pronounced.  The 
Board concludes that the veteran's condition more nearly 
approximates severe intervertebral disc syndrome, which 
warrants a 40 percent rating.  The Board has noted the 
veteran's neurologic symptomatology, but finds that 
symptomatology is not of the persistence envisioned by the 
schedule for an increased rating.

The Board has relied heavily upon the June 1997 VA spine 
examination in evaluating the veteran's back disability as 
that is the most recent evaluation of the veteran's back 
disability and that evaluation was conducted specifically in 
order to evaluate the veteran's symptomatology for rating 
purposes.  Although there is a substantial body of medical 
evidence of record, the majority is much more remote than the 
June 1997 examination.  In addition, the June 1997 
examination and more recent medical evidence appears to show 
that the veteran's disability is not as severe as it has been 
in the past, and that he does not currently exhibit a right 
foot drop.  Therefore, the Board finds that the most recent 
evidence is of the most importance in evaluating the 
veteran's disability.  The Board notes that in considering 
the severity of a disability it is essential to trace the 
medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1997); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the 
Board has focused primarily upon the most current status of 
the veteran's disability and symptomatology.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 40 
percent is not warranted for the veteran's back disability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 40 percent, 
for residuals of a back injury, status post laminectomy for 
herniated nucleus pulposus times two with incomplete right 
foot drop, are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5285-5295 (1998).


III.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The Board notes that the veteran has established entitlement 
to service connection for a back disability, evaluated as 40 
percent disabling, for a respiratory disability, evaluated as 
10 percent disabling, and for impotency, evaluated as 
noncompensably disabling.  The veteran has also established 
entitlement to special monthly compensation based on the loss 
of use of a creative organ.  The veteran has established a 
combined service-connected disability rating of 50 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1998).

The Board notes that the veteran does not have a single 
service-connected disability rated as 60 percent or more 
disabling.  Furthermore, the Board finds that although the 
veteran does have a single service-connected disability rated 
as 40 percent disabling, he does not have sufficient other 
service-connected disability to bring the combined rating to 
70 percent or more.  Therefore, the Board finds that the 
veteran does not meet the percentage criteria found in 
38 C.F.R. § 4.16(a) for consideration of whether a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is warranted.

The Board notes that it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
38 C.F.R. § 4.16(b) (1998).

However, the Board finds that the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  Therefore, the Board finds that referral to 
the Director, Compensation and Pension, is not necessary.

The June 1997 VA spine examination that provided an opinion 
that the veteran was capable of performing light work which 
did not involve lifting more than 30 pounds or standing 
longer than 50 percent of the work day.  In addition, a March 
1994 report of a rehabilitation specialist of the Office of 
Workers' Compensation, from which the veteran also receives 
compensation for his service-connected back disability, notes 
that the veteran was an excellent candidate for vocational 
rehabilitation and return to gainful employment.  He had a 
B.S. degree and many transferable skills, which could be 
applied to employment.  That report noted that the veteran 
appeared to be locked into a disabled mind set and was more 
interested in determining disability than working.  Even 
after disability was denied, he failed to timely apply for 
open jobs provided by the rehabilitation counselor.  The 
rehabilitation counselor found the jobs of gambling casino 
dealer and bank teller were being performed in sufficient 
numbers so as to make them reasonably available to the 
veteran in his commuting area.  The rehabilitation specialist 
also noted that the veteran was physically capable of 
performing those occupations.

Therefore, the Board finds that the evidence clearly does not 
show that the veteran in unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  The Board has particularly relied 
upon the opinion of the June 1997 VA examiner, and the 
rehabilitation specialist from the U.S. Department of Labor, 
Office or Workers' Compensation, in determining that the 
veteran is capable of securing or following a substantially 
gainful occupation.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.16 (1998).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a nervous condition is 
denied.  Entitlement to an increased rating, greater than 40 
percent, for residuals of a back injury, status post 
laminectomy for herniated nucleus pulposus times two with 
incomplete right foot drop, is denied.  Entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

With regard to the veteran's claim that an August 18, 1970, 
rating decision which established a 10 percent rating for 
inactive minimal chronic pulmonary tuberculosis with 
postoperative residuals, superior segmental resection, right 
lower lobe and pleural scarring, right base, was clearly and 
unmistakably erroneous, the Board notes that the veteran 
initially raised this and it was denied by the RO in a July 
1992 rating decision.  The veteran filed a notice of 
disagreement to that decision on September 29, 1992, and was 
furnished a statement of the case on November 12, 1992.  At 
that time, the veteran was notified of the need to file a 
substantive appeal to perfect his appeal as to this issue.  
As the veteran has not filed a substantive appeal subsequent 
to the November 1992 statement of the case, the issue of 
whether an August 18, 1970, rating decision which established 
a 10 percent rating for inactive minimal chronic pulmonary 
tuberculosis with postoperative residuals, superior segmental 
resection, right lower lobe and pleural scarring, right base, 
was clearly and unmistakably erroneous does not appear to be 
before the Board at this time.  YT v. Brown, 9 Vet. App. 195 
(1996); Roy v. Brown, 5 Vet. App. 554 (1993).

In light of the procedural history cited above and the 
Court's recent determination in Marsh v. West, 11 Vet. App. 
468 (1998), it is the opinion of the Board that the veteran 
should be afforded the opportunity to present evidence and 
argument as to whether he filed a valid substantive appeal 
with regard to the issue of whether the August 18, 1970, 
rating decision was clearly and unmistakably erroneous.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of whether the August 18, 1970, 
rating decision was clearly and 
unmistakably erroneous.  Thereafter, if 
the veteran disputes this determination, 
the RO should make a formal adjudication 
on the matter of whether a timely 
substantive appeal has been submitted on 
the issue of service connection for a 
back disability.

2. If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.

3.  If it is determined that a timely 
substantive appeal was received, the case 
should be returned to the Board, if 
otherwise in order.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

